

116 S3187 IS: To permit the Scipio A. Jones Post Office in Little Rock, Arkansas, to accept and display a portrait of Scipio A. Jones, and for other purposes.
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3187IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Boozman (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo permit the Scipio A. Jones Post Office in Little Rock, Arkansas, to accept and display a
			 portrait of Scipio A. Jones, and for other purposes.
	
		1.Scipio A. Jones Post Office portrait
 (a)In generalThe postmaster of the Scipio A. Jones Post Office, located at 1700 Main Street in Little Rock, Arkansas, may accept and display, in the lobby of such Post Office, a painting, by artist Wade Hampton, of a portrait of Scipio A. Jones.
 (b)Costs; giftsThe United States Postal Service shall not be responsible for any costs of carrying out subsection (a), including the costs of displaying the painting. The postmaster referred to in such subsection is authorized to accept on behalf of the Government the painting and any services necessary to display the painting.